                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
                                                                              DATE FILED: 12/18/2019
                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

PEBBLE TIDE LLC,                                     )
                                                     )         MEMORANDUM ENDORSED
               Plaintiff,                            )
v.                                                   )     Case No. 1:19-cv-06997-GHW
                                                     )
BRICKHOUSE ELECTRONICS LLC,                          )
                                                     )
               Defendant.                            )



                            NOTICE OF JOINT MOTION
                          TO STAY PENDING OUTCOMES
                     OF MOTIONS TO DISMISS IN RELATED CASES

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law dated

December 17, 2019, the Affirmation of L. Lars Hulsebus dated December 17, 2019, and the

exhibits thereto, the undersigned counsel for Plaintiff Pebble Tide, LLC (“Plaintiff”) and

Defendant Brickhouse Electronics, LLC (“Defendant”) shall jointly move this Court, at a time

and date to be set by the Court, pursuant to Fed. R. Civ. P. 26 and the Court’s inherent power to

manage its docket, for an Order staying all proceedings in this action until the Motions to

Dismiss currently pending in Civil Action Nos. 3:19-cv-02987 (N.D. Cal.), 1:19-cv-00769 (D.

Del.), 1:19-cv-01397 (D. Del.), 1:19-cv-01177 (D. Del.), and 3:19-cv-11554 (D.N.J.), and the

Motion for Judgment on the Pleadings currently pending in Civil Action No. 4:19-cv-03906

(S.D. Tex.), (together, the “Related Actions”) have been decided.




                                                 1
Dated: December 17, 2019

/s/     Isaac Rabicoff                                       /s/       L. Lars Hulsebus

Isaac Rabicoff (pro hac vice)                                L. Lars Hulsebus
isaac@rabilaw.com                                            lhulsebus@dpklaw.com
Rabicoff Law LLC                                             Jenifer L Salzberg
73 W. Monroe St                                              jsalzberg@dpklaw.com
Chicago, IL 60603                                            Dewey, Pegno & Kramarsky, LLP
773-669-4590                                                 777 Third Avenue
                                                             New York, NY 10017
Counsel for Plaintiff                                        (212) 943-9000
                                                             Fax: (212) 943-4325


                                                             Counsel for Defendant


                                                             OF COUNSEL:

                                                             Anita M. Spieth
                                                             aspieth@choate.com
                                                             Choate, Hall & Stewart LLP
                                                             Two International Place
                                                             Boston, MA 02110
                                                             (617) 248-4031
                                                             Fax: (617) 502-4031


 Application granted. All deadlines in this case are stayed pending resolution of the motions listed above. The parties are
 directed to notify the Court promptly when these motions have been decided. If the motions have not been decided by
 June 15, 2020, the parties are directed to submit a joint status letter to the Court on that date.



 SO ORDERED.
                                                                   _____________________________________
 Dated: December 18, 2019                                                GREGORY H. WOODS
 New York, New York                                                     United States District Judge




                                                      2
